 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM MATTHEW LOLLIS,                           No. 1:18-cv-00843-DAD-SKO (HC)
12                      Petitioner,
13           v.                                         ORDER REQUIRING RESPONDENT TO
                                                        RESPOND TO PETITIONER’S NOTICE
14    JOHN SUTTON, et al.,                              OF VOLUNTARY DISMISSAL
15                      Respondent.                     7-Day Deadline
16                                                      (Doc. 30)
17

18          Petitioner, William Matthew Lollis, is a state prisoner proceeding pro se with a petition for
19
     writ of habeas corpus pursuant to 28 U.S.C. § 2254. On January 24, 2019, the undersigned issued
20
     Findings and Recommendations that the petition be dismissed with prejudice. (Doc. 29.) On March
21
     11, 2019, Petitioner filed a Notice of Voluntary Dismissal pursuant to Federal Rules of Civil
22
     Procedure 41(a)(1)(A)(ii). (Doc. 30.) Petitioner seeks to dismiss the action without prejudice to
23

24   exhaust state court remedies. Id.

25          Rule 41(a)(1)(A)(ii) allows Petitioner to voluntarily dismiss a petition, if both parties sign
26   a stipulation of dismissal. See also Rule 12, Rules Governing Section 2254 Cases (to the extent
27
     they are not inconsistent with any statutory provisions or the Rules Governing Section 2254 Cases,
28
                                                       1
 1   Federal Rules of Civil Procedure may be applied to habeas proceedings). This action cannot be
 2   dismissed pursuant to Rule 41(a)(1)(A)(ii) without Respondent stipulating to the dismissal.
 3
              Accordingly, IT IS HEREBY ORDERED that within 7 days of the date of this order,
 4
     Respondent shall notify the Court of any objection to the voluntary dismissal of this action without
 5
     prejudice pursuant to Rule 41(a)(1)(A)(ii).
 6

 7

 8   IT IS SO ORDERED.

 9
     Dated:     March 13, 2019                                   /s/   Sheila K. Oberto              .
10                                                     UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
